Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an After Final Consideration Program (2.0) request application received on 04/28/2022. In the AFCP, applicant has amended claims 1, 5, 8 and 12. Claims 2 and 6 remain cancelled. Claims 3-4, 7, 9-11 and 13-16 remain original. No new claim has been added. For the record, the AFCP 2.0 amendment will be treated under pre-pilot procedure.
For this Office Action, claims 1, 3-5 and 7-16 have been received for consideration and have been examined.
Response to Arguments
Claim Objections
	Applicant’s amendments to claim 5 have been reviewed by the examiner and appear to overcome the objection. Therefore this objection has been withdrawn. 
Claim Rejection – 35 USC § 103
	Applicant's arguments filed 04/29/2022 have been fully considered but they are not
persuasive. Proposed amended claim limitations are still taught by secondary reference of Soffer.
Applicant’s remarks have been summarized as follows:
Soffer further describes a user specifying parameters to allow or reject a specific class of USB peripheral devices, sub-classes of USB peripheral devices, specific protocols of USB peripheral devices, Vendor IDs, Product IDs, etc. (Paragraph 0308 Fig. 11). However, while different permissions are allowed, the entire device is either allowed or denied, in contrast to the present disclosure which allows for partial allowance or denial (e.g., allow certain functions of a device, but not the entire device). Further, the present disclosure allows for different vendor IDs and product IDs allowed, as long as they have an approved functionality (Page # 10).
Examiner’s Response
	Regarding applicant’s above remark that Soffer discloses “different permissions are allowed, the entire device is either allowed or denied, in contrast to the present disclosure which allows for partial allowance or denial (e.g., allow certain functions of a device, but not the entire device)”, examiner respectfully disagree. 
	Applicant’s interpretation of FIG. 11 in Soffer reference is improper because FIG. 11 clearly depicts that a Class ID “03-HID” is listed in both “Device White-list” and “Device Black-list”, however, in “Device White-list” the Sub-class “01” with Protocol “01” along with Vendor ID (VID) “054e” and Product ID (PID) “0752” are allowed whereas similar Class ID “03-HID” is listed in “Device Black-list” with Sub-class “02h” with Protocol “02” along with Vendor ID (VID) “051e” and Product ID (PID) “0750” which are not allowed. 
	
    PNG
    media_image1.png
    326
    655
    media_image1.png
    Greyscale
 [Wingdings font/0xDF] FIG. 11
Examiner would like to note that in both “Device White-list” and “Device Black-list”, the Class ID is same however, the same Class ID is being filtered based on different Vendor ID and Product ID besides other granular level of filters (See [0308-0316] in light of FIG. 11) as per there placement in the filter rule table. This clearly teaches the concept of amended claim language where first USB device function [e.g., Sub-class 01] and second USB device function [e.g., 02h] are being filtered based on first VID, first PID and second VID, second PID. 
Based on above explanation and citations, proposed amended claim language is still taught by the combination of Stephan, Astrand and Soffer reference. Therefore the rejection has been maintained. 
/Jeffrey Nickerson/             Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                           
/S.M.A./             Patent Examiner, Art Unit 2432